DISSENTING OPINION
By WILLIAMS, J.
The writer regrets that he is unable to agree with the majority, but earnestly feejs that if the majority holding is accepted, it will revolutionize the law relating to personal injury. It is held therein that the doctrine of wilful and wanton act, or wilful and wanton negligence, as it is sometimes called, applies to this case. If, under the circumstances of this case, turning a truck around in a block between intersections in violation of a municipal ordinance, and then stopping it and standing still, leaving practically half the street clear for passing traffic, constitutes a wanton and wilful act, or if leaving down a rear endboard on a truck, which has 'displayed in accordance with the statutory requirement a rear light, to enable the driver to look back for purposes of safety, constitutes a wanton and wilful act, then the prevailing concept of the law of negligence is utterly destroyed. In the judgment of the writer the court committed prejudicial error in submitting that issue to the jury.
It is contended, however, that the two-issue rule applies. There were no inter•rogatories submitted upon the question as to whether the defendant, the Reserve Trucking Company, was guilty of actionable negligence. An interrogatory was submitted to test the mind of the jury upon the question whether that defendant was or was not guilty of wanton and wilful act, or, *162l-ather, wanton or wilful act, as the question was put, but the court did not submit it to the jury. The court in its charge defined “wanton and/or wilful” act (which included “wanton or wilful” act) and the interrogatory called for a controlling or ultimate fact in the answer, but it is contended that the request to have it given was not properly made and therefore the court, in refusing it, acted according to law. However that may be, we will approach the consideration of the application of the two-issue rule as if no attempt to test the mind of the jury had been made. The two-issue rule may well apply in favor of the plaintiff as well as the defendant in a proper case, for it is a poor rule that does not work both ways. In the instant case, however, there were not two issues upon which plaintiff could base a right of-recovery, for the reason that only one issue made on the petition could properly be submitted to the jury, namely, the question whether the defendant was guilty of negligence which was the proximate cause of plaintiff’s injury. The application of the two-issue rule, where there are two issues involved, contemplates that there are two issues which may properly be submitted to the jury. If only one issue in reality exists under the law, the two-issue rule cannot be applicable merely because the court injects another issue erroneously and prejudicially into his charge. To hold otherwise wouid lead to an absurdity.
The jury did answer an interrogatory in which the finding was made that the plaintiff was not guilty of contributory negligence. It may be argued for this reason that the charge of the court in submitting the issue of wilful and wanton act was not prejudicial. The writer thinks that such a contention is not well-founded. Upon the issue whether the defendant trucking company was guilty of negligence which was the proximate cause of plaintiff’s injury, the jury might well have found for the defendant; for, even though the defendant trucking company was guilty of negligence in violating an ordinance or otherwise, it was a grave question whether that negligence was the proximate cause of the injury. Thus it became a matter of great moment to the defendant trucking company whether there was a charge upon wilful and wanton negligence. So far as the record discloses, the jury may have based its verdict upon that rather than the other issue made upon the petition.
It might well be inquired whether, in view of the answer to interrogatory number 9, the plaintiff did not violate §13614-.1 GC. There are other questions in the case which are passed by.
The writer would not feel so much concerned over the outcome of this proceeding in error were it not for a tragedy which occurred during the trial of the case. The Great Atlantic & Pacific Company, which will be referred to as A. & P., was joined as a co-defendant and upon trial counsel for plaintiff introduced a rider to an insurance policy which was read to the jury and disclosed that the defendant trucking company carried insurance. There is no evidence tending to show that A. & P. and the defendant trucking company were engaged in a joint enterprise or joint adventure and no evidence was introduced tending to show that A. & P. exercised any control over the driver of the truck or had the right of control over him. The injection of A. & P. into the case could have served but one purpose, that of enabling counsel for plaintiff to emphasize the fact that the trucking company carried insurance. The trial court, it is true, instructed the jury not to consider this evidence, but then it must be remembered that, after a saber thrust, the withdrawal of the saber still leaves the wound. In many instances, error of this character may be corrected, but in the instant case there was another thing which reveals the atmosphere in which this case was tried. After the plaintiff had elected to proceed against the defendant trucking company alone, counsel for A. & P. left the court room and the following colloquy took place between Mr. Weick, attorney for the plaintiff, and Mr. Wise, attorney for the insurance company, as appears on page 251 of the record:
“Mr. Wise: I might suggest that Mr. Darmstetter was here as attorney for the Great Atlantic & Pacific Tea Company. I am just explaining why he left the table, they having been dismissed out of the case.
“Mr. Weick: You were also'representing them.
“Mr. Wise: Indeed I was not.
“Mr. Weick: You signed your name to their answer as attorney.
“Mr. Wise: It was a joint answer.
“Mr. Weick: There were two separate
answers filed.
“Mr. Wise: I don’t know as it is any of your business.”
It is thus apparent that Mr. Wise was put between the devil and the deep blue sea. On the one hand' he would be held up *163as an imposter for saying that he did not represent A. & P., or on the other hand be compelled to admit that, though he signed the answers as attorney for the defendants, he in truth was employed and paid by the insurance company. Is this procedure in accord with the high purpose of the trial court? With such a setting, how could the trial result in anything but a large verdict for the plaintiff? If justice has not lost her blindfold, the judgment should be reversed and the cause remanded for a new trial.